Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 03, 2015

The Court of Appeals hereby passes the following order:

A16A0253. RICO TODRIQUEZ WRIGHT v. THE STATE.

      The appeal of the above-referenced case was docketed on October 5, 2015, and
the appellant was notified that his enumerations of error and brief were due within 20
days of docketing (i.e., by October 26, 2015). As of November 17, 2015, appellant
had failed to file his enumerations of error and brief and had not moved for an
extension of time in which to file. Accordingly, this Court directed appellant to file
his enumerations of error and brief within 10 days and notified appellant that the
failure to do so would result in the dismissal of the appeal. See Lambros v. Longiotti,
189 Ga. App. 837 (378 SE2d 416) (1989). The 10 days have come and gone, and
appellant has failed to file a brief as ordered by this Court. Thus, this appeal is
DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             12/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.